DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The determination unit described in paragraph [0051] of the specification is given the same drawing number, 30, as the discrimination unit described in paragraph [0054].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The claims rely on the determination portion described in claim 2; however, it is unclear as to what the inventors regard as the determination unit as it can be interpreted to be any portion of a label that is configured to change optical status when contacted by a molten permeating material.
Claims 3-7 are rejected due to their dependence on rejected claim 2.
Claims 12-15 are rejected due to their dependence on rejected claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, the inventors claims a “determination portion,” but the claims and specification do not give proper antecedent basis for the portion. The specification does not clarify where the determination portion is location in proximity to the molten permeating material, and it does not clarify whether the discrimination portions and determination portions are the same item within the specification. Therefore, it is unclear as to what the inventor regards as the actual invention.
Claims 3-7 and 12-15 are rejected due to their dependence on rejected claim 2.
Regarding claim 17, the inventors claim a “sample measuring device” without proper support in the specification as to what a sample measuring device entails.
Claims 13 and 15 recite the limitation "the heat history detection" in the first line.  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US 2009/0050049).
Regarding claim 1, Craig teaches a thermal history detection label (referred to as a visual thermal history indicator, see Abstract, that can be incorporated into an adhesive label, see [0063]) for detecting a thermal history by a molten permeating material permeating a permeation body (the history is created by the melting of wax-based inks that absorb into a paper, see [0085]), the thermal history detection label comprising: a permeating material (referred to as the pattern, see [0011]) integrally including a first permeating material having a first melting point and a second permeating material having a second melting point higher than the first melting point (the pattern consists of at least two wax-based inks, or permeating materials, with two different melting points, where the second wax has a higher melting point than the first wax, see [0011]); and a permeation body into which the permeating material permeates (referred to as the substrate that the wax-based ink is deposited onto, see [0063]).
Regarding claim 8, Craig teaches the thermal history detection label according to claim 1, wherein the permeating material is a mixture of the first permeating material and the second permeating material (the pattern, or permeating material, is a combination of the different colored wax-based inks, see [0069]).
Regarding claim 11, Craig teaches the thermal history detection label according to claim 1, wherein the first permeating material and the second permeating material contain a saturated hydrocarbon (the two wax-based inks can be constructed of hydrocarbons, such as paraffin wax, which is a saturated hydrocarbon, see [0030]).
Regarding claim 16, Craig teaches the thermal history detection label according to claim 1, wherein the permeating material integrally includes two or more kinds of waxes having a melting point of 18°C or higher and 40°C or lower (the wax compositions can be selected from a group of waxes with melting points of 18°C or higher and 40°C and lower, see first 3 compositions of Table 1 and [0069]).
Regarding claim 17, Craig teaches A reagent kit comprising: a thermal history detection label according to claim 1 (referred to as the visual thermal history indicator, see Abstract); a container for containing a reagent and used for measuring a sample by a sample measuring device (referred to as a package containing a temperature sensitive pharmaceutical, see [0038]); and wherein the thermal history detection label is attached to the container (the label is attached to the product’s package, see [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. as applied to claim 1 above, and further in view of Takahara et al. (US 4,601,588).
Regarding claim 2, Craig et al. teaches the thermal history detection label according to claim 1. However, Craig does not explicitly teach that the thermal history detection label comprises a determination portion that is capable of contacting the permeating material.
In the analogous art of temperature-indicating devices, Takahara et al. teaches a determination portion (referred to as the color developing agent 3, see Fig. 4 and Col. 8, Lines 25-27)  that is capable of reaching the permeating material (referred to as the microcapsules 4 with their waxy substances 2 and 2’, see Fig. 4 and Col. 8, Lines 15-20) by permeation within the permeation body (referred to as the membrane 5 that the microcapsule 4 materials permeate through, see Col. 7, Lines 40-44) and is capable of making a determination by contact with the reached permeating material (the microcapsules 4 are exposed to temperatures above melting point which causes the waxy substance 2 and 2’ to permeate the membrane 5 and cause a color change upon contact with the color developing agent 3, see Col. 3, Lines 3-10).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the thermal history label of Craig et al. to have included the color developing agent, or determination portion, for the benefit of creating a label that changes color in response to exposure temperature and time (see Col. 1, Lines 22-30 in Takahara et al.).
Regarding claim 3, the combination of Craig et al. and Takahara et al. teaches the thermal history detection label according to claim 2, wherein the first permeating material includes a first oily component which has a first melting point (referred to as the first wax-based ink with a melting point of 40°C, see [0034] – [0035] in Craig); and the second permeating material includes a second oily component having a second melting point referred to as the second wax-based ink with a melting point of 45°C, see [0034] – [0035] in Craig).
Regarding claim 4, the combination of Craig et al. and Takahara et al. teaches the thermal history detection label according to claim 2, wherein the permeation body is a sheet of paper (the membrane 5 is constructed of paper, see Col. 7, Lines 40-41 in Takahara); and the permeating material is provided at a position separated from the determination portion along a surface direction of the permeation body (the microcapsules 4 are separated from the color development agent 3, see Fig. 4 in Takahara).
 Regarding claim 15, the combination of Craig et al. and Takahara et al. teaches the heat history detection label according to claim 2, wherein the discrimination portion is configured so that a visual appearance thereof changes by contact with the permeating material (the color developing agent 3 changes color when contacted by the permeated waxy substance 2 and 2’, see Fig. 4 and Col. 3, Lines 5-10 in Takahara).
	Claims 5-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Craig et al. and Takahara et al. as applied to claim 2 above, and further in view of McClellan et al. (US 2012/0027045).
	Regarding claim 5, the combination of Craig and Takahara teaches the thermal history of claim 2, but does not explicitly teach that the thermal detection device has a third part that connects the determination portion and permeating material wherein the third part includes a constricting portion through which the permeating material passes.
	However, in the analogous art of thermal monitoring systems and devices, McClellan et al. teaches a thermal history system wherein the permeation body (referred to as the matrix 201, see Fig. 2 and [0238]) includes a first part provided with the permeating material (referred to as the location of the first thermally active material 202, see Fig. 2 and [0238]), a second part provided with the determination portion (referred to as the reservoir that contains a second developing functional group, see Fig. 2 and [0238]), and a third part connecting the first part and the second part (referred to as the cross-sectional area 205 that controls the flow of thermally active material 202 into the channel 203, see [0039]); and the third part includes a constricting portion having a small cross-sectional area through which the permeating material passes (the cross-sectional area 205 where the thermally active material passes through has a size of 10mm2 or smaller, see [0099]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the thermal monitoring label of the combination of Craig and Takahara to have included the constricting portion with a cross-sectional area of McClellan for the benefit of being able to control the characteristic, or melting, temperature of each segment of the channel for fluid transport (see [0054] in McClellan).
Regarding claim 6, the combination of Craig, Takahara, and McClellan teaches the thermal history detection label according to claim 5, wherein the permeation body includes a plurality of constricting portions (the matrix 201 can contain a plurality of channels that contain a plurality of cross-sectional areas 205, see [0030] in McClellan).
Regarding claim 7, the combination of Craig, Takahara, and McClellan teaches the thermal history detection label according to claim 6, wherein the third part has a passage portion (referred to as the channel 203, see Fig. 2 and [0238] in McClellan) having a larger cross-sectional area than the constricting portion, between the plurality of constricting portions (the channel 203 has a greater cross-sectional area than that of the flow path, see [0100] in McClellan); and the constricting portions are provided at positions diagonal to an upstream end and a downstream end of the passage portion (the flow path can consist of turns, making it diagonal to the up and downstream ends of the channel, see [0065]- [0096] in McClellan).
Regarding claim 13, the combination of Craig, Takahara, and McClellan teaches the heat history detection label according to claim 2, wherein a plurality of discrimination portions (referred to as the multiple functional groups, see [0046] in McClellan) are provided so that the permeating material reaches each of the plurality of discrimination portions at a different thermal accumulation amounts (the flow of the thermally active material occurs when each respective threshold temperature is met, see [0048] in McClellan).
Regarding claim 14, the combination of Craig, Takahara, and McClellan teaches the thermal history detection label according to claim 13, wherein the plurality of determination portions are arranged at positions at which the permeating material moving in the permeation body sequentially passes (the thermally active material permeates each of the channels and their flow paths at temperatures above their respectively increasing thresholds, see [0239]).
Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Craig et al. as applied to claim 1 above, and further in view of Patel (US 5,053,339).
Regarding claim 9, Craig does not explicitly teach that the permeating material has a laminate structure.
However, in the analogous art of devices for monitoring the time-temperature history of an item, Patel teaches a thermal history label wherein the permeating material (referred to as the composite matrix, see Col. 5, Lines 37-39) has a laminate structure in which the first permeating material and the second permeating material are laminated (the composite matrix has a laminated structure consisting of the activator and indicator, see Col. 5, Lines 37-44).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the thermal history label of Craig to have included the laminated structure described in Patel for the benefit of activating the thermal recording process, or color changing process (see Col. 7, Lines 52-64 in Patel).
Regarding claim 10, the combination of Craig and Patel teaches the thermal history detection label according to claim 9, wherein the first permeating material is in contact with the permeation body and the second permeating material is laminated on the first permeating material (the composite matrix is laminated onto a barrier matrix; the composite matrix consists of indicator matrix laminated onto the activator matrix, see Col. 5, Lines 30-45).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Craig et al. and Takahara et al. as applied to claim 2 above, and further in view of Patel.
	Regarding claim 12, the combination of Craig and Takahara does not explicitly teach that the first change curve becomes shaped along the second change curve where the curves monitor the melting points and allowable time to reach of the temperatures.
	However, in the analogous art of time-temperature history devices, Patel teaches a thermal history device wherein the permeating material is configured such that a first change curve of an arrival time at the determination portion at each temperature from the first melting point to the second melting point becomes shaped along a second change curve that is an allowable time of a monitoring target at each temperature (the change curve generated from each of the melting points can be compared to the second curve which corresponds to the perishability of the target item, see Fig. 1 and Col. 19, Lines 1-10).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the thermal label described in the combination of Craig and Takahara to have included the change curves for the benefit of defining the temperature sensitivity characteristic of product decay (see Col. 1, Lines 44-55 in Patel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797